DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on April 26, 2022 is acknowledged.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected without traverse Group III and Species A (figure 1) in the reply filed on December 10, 2021. 
Claims 1-6, 9, 10, 13-17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 10, 2021. 

Claim Rejections - 35 USC § 112
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation "the same direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 11, the preamble is directed to a fluid distributor.  The body of the claim recites an air blast atomizer.  The specification discloses, on page 7, lines 1-2, that the fluid distributor 100 can be part of an air blast atomizer.  The fluid distributor is an element of the air blast atomizer.  The scope of the body of claim 1, which recites an air blast atomizer, exceeds the scope of the preamble. 

Claim Rejections - 35 USC § 102
Claim(s) 7, 11, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majkrzak et al. (3,779,466). 
Majkrzak et al. disclose a fluid distributor comprising:
a distributor body (figures 3b-3f) defining a plurality of distributor passages 36, 51 therethrough, each of the fluid distributor passages winding in a swirl direction about a swirl axis (horizontal longitudinal axis in figure 3d), wherein the swirl direction defines a swirl angle (90°-θ1 = 70°; see figure 3b and col. 5, ll. 28-29) of at least 60 degrees relative to the swirl axis, each of the fluid distributor passages defining a floor and opposing ceiling, and an opposed pair of sidewalls (floor, ceiling and sidewalls of grooves 36, 51), wherein at least one of the floor and/or the ceiling (side between spiral passages 51 and space 49 in figure 3f) is vaulted to define a surface that is angled less than 60 degrees (1/2 θ4 = 22°; see figures 3d and 3f and col. 5, ll. 60-61) relative to the swirl axis;
an annular outlet 31 within an air blast atomizer;
an inner air passage 50;
an outer air passage 49.

Claim Rejections - 35 USC § 103
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majkrzak et al. (3,779,466). 
Majkrzak et al. disclose the limitations of the claimed invention with the exception of both the ceiling and floor being vaulted in the same direction and the chevron cross sectional shape.  A chevron shape is well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have change the cross sectional shape of Majkrzak et al. to a chevron shape (which inherently results in the ceiling an floor to be vaulted in the same direction) since changes is shape was held to be obvious.  MPEP 2144.04.IV.B.

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.  
Applicant argues the Majkrzak et al. fail to disclose “wherein at least one of the floor and/or the ceiling is vaulted” as recited in claim 7.  Majkrzak et al. show, in figure 3f, the top wall (ceiling) above the cut away of the spiral passage 51 being angled relative to the horizontal.  The angled curvature of the top wall relative to the horizontal renders the top wall (ceiling) vaulted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK